DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the Board decision (22 January 2021) and Amendments (01 February:
i. Applicant cancelled claims 5, 9, and 25 and amended claims 1, 4, 8, 23 and 27.
ii. All of the rejections are withdrawn in light of the Board decision and Applicant’s amendments to the claims. The application is in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 23 are allowed. The claims are allowed based on the decision of the Board issued on 22 January 2021. In short, the board affirmed the rejection of independent claims 1, and 8, but reversed the rejections of claims 9, 23, and 25. Applicant incorporated the features of claim 25 into claim 1 to overcome Bourke, thereby making claim 1 allowable; Applicant incorporated the features of claim 9 into claim 8 to overcome Bourke and Aoki, thereby making claim 8 allowable; finally, applicant rewrote claim 23 into independent from (incorporating the features of claim 1), thereby making claim 23 allowable. Claims 2-4, 6-7, 19-22, 24, 26, and 28-29 are also allowed because they depend from an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANNA KOROVINA/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729